First, appellant claimed that trial counsel was ineffective for
                failing to adequately communicate with him and investigate appellant's
                allegations that he did not consent to the search of his car and that the
                police planted marijuana and a stolen firearm in his car. Appellant failed
                to demonstrate prejudice, as he did not explain how further
                communication or investigation would have helped with his defense or
                changed the outcome of the trial. See Molina v. State, 120 Nev. 185, 192,
                87 P.3d 533, 538 (2004); Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d
                222, 225 (1984). Thus, the district court did not err in denying this claim.
                            Second, appellant claimed that trial counsel was ineffective for
                failing to adequately litigate a motion to suppress the firearm and
                marijuana that were seized from his car. Specifically, appellant contended
                that counsel should not have conceded that the search of his car was
                consensual and should have argued that the evidence was planted by the
                police. Appellant failed to demonstrate that counsel's performance was
                deficient or that he was prejudiced, as he failed to demonstrate that a
                motion to suppress would have been successful. See Kirksey v. State, 112
                Nev. 980, 990, 923 P.2d 1102, 1109 (1996); see also Donovan v. State, 94
                Nev. 671, 675, 584 P.2d 708, 711 (1978) (holding that counsel cannot be
                ineffective for failing to file a futile motion). Two police officers testified
                that appellant consented to a search of his car during a routine traffic stop
                and that they found marijuana and a firearm in the car. In light of this
                testimony, appellant failed to demonstrate a reasonable probability that
                the evidence would have been suppressed had counsel argued that the
                search was non-consensual and that the evidence was planted by the
                police. Therefore, the district court did not err in denying this claim.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                            Third, appellant claimed that counsel was ineffective for
                failing to object at trial to the admission of the evidence seized from
                appellant's car. Appellant failed to demonstrate that counsel's
                performance was deficient or that he was prejudiced, as the district court
                made a pretrial ruling that the evidence was admissible at trial. Counsel
                cannot be deemed ineffective for failing to make a futile objection or
                motion. See Donovan, 94 Nev. at 675, 584 P.2d at 711. Thus, the district
                court did not err in denying this claim.
                            Fourth, appellant claimed that trial counsel was ineffective for
                failing to present appellant's theory of defense—non-consensual search
                and planted evidence—at trial. Appellant failed to demonstrate that
                counsel's performance was deficient or that he was prejudiced. At trial,
                counsel challenged the police officers' testimony about the traffic stop and
                search and seizure and argued that the officers were not telling the truth
                and that appellant did not consent to the search. Thus, appellant's claim
                is repelled by the record, see Hargrove, 100 Nev. at 503, 686 F'.2d at 225,
                and the district court did not err in denying this claim.
                            Fifth, appellant claimed that counsel was ineffective for failing
                to object to the admission of appellant's statements to the police as
                impermissible hearsay testimony. Appellant failed to demonstrate that
                his counsel's performance was deficient or that he was prejudiced, as his
                statements were not hearsay.        See NRS 51.035(3)(a). Therefore, the
                district court did not err in denying this claim.
                            Finally, appellant claimed that counsel had an actual conflict
                of interest. Appellant's claim of a conflict of interest was based entirely on
                his above allegations of ineffective assistance and, thus, he failed to
                demonstrate an actual conflict of interest. See Cuyler v. Sullivan, 446 U.S.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
335, 348, (1980); Clark v. State, 108 Nev. 324, 326, 831 P.2d 1374, 1376
(1992). Accordingly, the district court did not err in denying this claim.
            For the foregoing reasons, we conclude that the district court
did not err in denying the petition, and we
            ORDER the judgment of the district court AFFIRMED.




                                                                    J.
                                    Hardesty




cc:   Hon. Jennifer P. Togliatti, District Judge
      Herman Lee Reed
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                      4